Name: 82/208/EEC: Commission Decision of 10 March 1982 approving certain humanitarian organizations for the purpose of exempting their food-aid operations from the application of monetary compensatory amounts (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cooperation policy;  non-governmental organisations;  agricultural activity;  agricultural policy
 Date Published: 1982-04-15

 Avis juridique important|31982D020882/208/EEC: Commission Decision of 10 March 1982 approving certain humanitarian organizations for the purpose of exempting their food-aid operations from the application of monetary compensatory amounts (Only the Danish text is authentic) Official Journal L 099 , 15/04/1982 P. 0035 - 0036*****COMMISSION DECISION of 10 March 1982 approving certain humanitarian organizations for the purpose of exempting their food-aid operations from the application of monetary compensatory amounts (Only the Danish text is authentic) (82/208/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (1), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1371/81 (3), as last amended by Regulation (EEC) No 2898/81 (4), laid down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 974/71; Whereas exports to non-member countries carried out in the context of the food-aid operations referred to in Article 21 (2) of Regulation (EEC) No 1371/81 must be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations approved in accordance with Community procedures; Whereas an examination of the statutes of the 'Dansk Roede Kors', 'Caritas Danmark', 'Folkekirkens Noedhjaelp', 'Red Barnet', 'ASF Dansk Folkehjaelp' and 'Komiteen Gladsaxe Hjaelper Koszalin' shows that the said associations are humanitarian organizations; Whereas those organizations intend to carry out humanitarian food-aid operations in favour, in particular, of Poland; Whereas the measures provided for in this Decision are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 1. The following humanitarian organizations: - Dansk Roede Kors - Caritas Danmark - Folkekirkens Noedhjaelp - Red Barnet - ASF Dansk Folkehjaelp - Komiteen Gladsaxe Hjaelper Koszalin are hereby approved for the purposes of Article 21 (2) of Regulation (EEC) No 1371/81 with effect from 1 March 1982. 2. Denmark shall determine the conditions under which the organizations referred to in paragraph 1 are eligible for application of the provisions of Article 21 (2) of Regulation (EEC) No 1371/81. Article 2 Denmark shall inform the Commission: - on 1 February of every year, of the quantities exported as aid by the organizations mentioned in Article 1 during the previous calendar year, - forthwith, in the event of any change with regard to the nature of the activities of the said organizations. Article 3 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 10 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 106, 12. 5. 1971, p. 1. (2) OJ No L 362, 17. 12. 1981, p. 2. (3) OJ No L 138, 25. 5. 1981, p. 1. (4) OJ No L 287, 8. 10. 1981, p. 1.